ALAN R. SCHWARTZ, Circuit Judge.
The defendant was not brought to trial within the time provided by the speedy trial rule, 3.191(a)(1), Rules of Criminal Procedure. The only entity whose “fault” was responsible for this being true was the U. S. Postal Service, which failed to deliver a properly addressed notice to the defendant. Since, however, this fault cannot, under the applicable rule, be attributed to the defendant and since he therefore was shown to have been available for trial during the critical period, he was entitled to discharge under the rule. The judgment against him therefore is reversed with directions to discharge the defendant.